If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 19, 2019
               Plaintiff-Appellee,

v                                                                   No. 341504
                                                                    Manistee Circuit Court
SAMUEL DARNEL HARPER,                                               LC No. 17-004727-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and GLEICHER and BOONSTRA, JJ.

BOONSTRA, J. (concurring).

       I concur in the result reached by the majority, and in its holding that defendant’s sentence
was proportionate and reasonable. I write separately only to reiterate my belief that the language
of “departure” sentences and the “extent of the departure” from our pre-Lockridge caselaw is of
questionable continuing utility after Lockridge and its progeny, for the reasons set for in my
concurring opinion in People v Lampe, ___ Mich App ___; ___ NW2d ___ (2019) (Docket
No. 342325) (BOONSTRA, J., concurring).



                                                            /s/ Mark T. Boonstra




                                                -1-